 1   DAVID YEREMIAN & ASSOCIATES, INC.
     David Yeremian (SBN 226337)
 2   David@yeremianlaw.com
     Jason Rothman (SBN 304961)
 3   Jason@yeremianlaw.com
     535 N. Brand Blvd., Suite 705
 4   Glendale, California 91203
     Telephone: (818) 230-8380
 5   Facsimile: (818) 230-0308

 6   UNITED EMPLOYEES LAW GROUP, PC
     Walter Haines (SBN 71075)
 7   walterhaines@yahoo.com
     5500 Bolsa Ave., Suite 201
 8   Huntington Beach, CA 92649
     Telephone: (310) 652-2242
 9
     Attorneys for Plaintiff Jesse Rodriguez,
10   on behalf of himself and all others similarly situated

11
                                  UNITED STATES DISTRICT COURT
12
             NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
13

14
     JESSE RODRIGUEZ, an individual, on behalf          Case No.: 5:18-cv-03219-EJD
15   of himself and others similarly situated,
                                                        [Assigned for all purposes to the Honorable
16                   Plaintiff,                         Edward J. Davila]

17                     vs.                              CLASS ACTION

18   BCFORWARD RAZOR LLC, an Indiana                    [PROPOSED] FINAL JUDGMENT AND
     Limited Liability Company, BUCHER AND              ORDER:
19   CHRISTIAN CONSULTING, INC., an
     Indiana Corporation; and DOES 1 through 50,        (1) GRANTING MOTION FOR FINAL
20   inclusive,                                         APPROVAL OF CLASS ACTION
                                                        SETTLEMENT; AND
21                           Defendants.
                                                        (2) GRANTING MOTION FOR
22                                                      ATTORNEYS’ FEES AND COSTS AND
                                                        SERVICE ENHANCEMENT PAYMENT
23

24
                                                        Date:       October 17, 2019
25                                                      Time:       09:00 a.m.
                                                        Location:   Courtroom 1
26
                                                        Complaint Filed: April 23, 2018
27                                                      Trial Date:      None Set

28
                                                                  Case No. 5:18-cv-03219-EJD
           ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
 1                                       ORDER AND JUDGMENT

 2           On October 17, 2019, the Court heard Plaintiff Jesse Rodriguez’s (“Plaintiff”) Unopposed

 3   Motion for Attorneys’ Fees and Costs and Class Representative Enhancement at Final Approval of

 4   Class Action Settlement (“Fees and Costs Motion”) and unopposed Motion for Final Approval

 5   Class and Collective Action Settlement as set forth in the Stipulation of Settlement of Class Action

 6   and Release (“Settlement” or “Settlement Agreement”) in the above-captioned action. In

 7   accordance with the Order Granting Plaintiff’s Unopposed Motion for Preliminary Approval of

 8   Class and Collective Settlement, Approval of Class Notice and Setting Final Approval Hearing

 9   (ECF No. 49), Class Members have been given notice of the terms of the Settlement and an

10   opportunity to object to the Settlement, comment on it and exclude themselves from it. Having

11   considered the Settlement and the papers submitted by the Parties in support of final approval of

12   Settlement, the Court hereby orders and makes determinations as follows:

13           1.     The terms in this Order shall have the same meaning as assigned to them in the

14   Settlement Agreement.

15           2.     The Court finds that class certification of the following Class, for settlement

16   purposes only, is appropriate under Rule 23(b)(3) of the Federal Rules of Civil Procedure and 29

17   U.S.C. 200 et seq.: All non-exempt Customer Service Representatives, Application Support

18   Specialists, Contact Center Agents, Customer Support Agents, Subscription Support Agents,

19   Customer Service Agents, Incubation Specialists, Product Specialist Support Agents, Premium
20   Customer Service Representatives, Renewals Specialists, Developer Support Operations

21   Specialists, App Technical Supports, Technical Support Analysts, Application Review Analysts

22   and In-Store Tech Supports who have provided resources to Accenture LLP through their

23   employment with BCForward Razor LLC in California from April 23, 2014 through April 30,

24   2019.

25           3.     The Court finds that the Class meets the ascertainability, numerosity, commonality

26   and typicality requirements to justify certification and that resolution of this matter through a class
27   action is superior to other available methods.

28   ///

                                              -1-                   Case No. 5:18-cv-03219-EJD
             ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
 1          4.      The Court finds that Plaintiff Jesse Rodriguez is an adequate class representative

 2   and appoints him as such.

 3          5.      The Court finds that Class Counsel, David Yeremian and Jason Rothman of David

 4   Yeremian & Associates, Inc. have adequately represented the Class, and their appointment as

 5   Class Counsel is confirmed.

 6                                FINAL APPROVAL OF NOTICE PROGRAM

 7          6.      Pursuant to the Court’s Order Granting Plaintiff’s Unopposed Motion for

 8   Preliminary Approval of Class and Collective Settlement, Approval of Class Notice and Setting

 9   Final Approval Hearing (ECF No. 49), a Notice of Class Action Settlement (“Class Notice”) was

10   mailed to Class Members by first class mail. The Class Notice: (i) was the best practicable notice

11   and satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure and

12   Constitutional due process; (ii) was reasonably calculated to apprise Class Members of the

13   pendency of the Action, the terms of the Settlement, their right to participate in the Settlement,

14   their right to exclude themselves from the Settlement, and their right to object to the Settlement,

15   and/or appear at the Final Approval Hearing for, the Settlement; and (iii) constituted due,

16   adequate, and sufficient notice of a class settlement under Federal Rule of Civil Procedure 23, due

17   process, and any other applicable rules or law. The Court finds that these procedures afforded

18   protections to Class Members and provided the basis for the Court to make an informed decision

19   and approval of the Settlement.
20                                 FINAL APPROVAL OF THE SETTLEMENT

21          7.      The terms of the Settlement are fair, reasonable and adequate, and the standards

22   and applicable requirements for final approval of this class action settlement are satisfied,

23   including the provisions of Rule 23 of the Federal Rules of Civil Procedure.

24          8.      The Settlement has been reached as a result of intensive, serious, and non-collusive,

25   arms-length negotiations and was achieved with the aid of an experienced mediator. The

26   Settlement is approved in its entirety.
27          9.      Class Counsel are experienced class action litigators and have expressed the view

28   that the Settlement is fair, reasonable and adequate.

                                            -2-                   Case No. 5:18-cv-03219-EJD
           ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
 1           10.     Taking into consideration: the nature of the Plaintiff’s claims; the nature of

 2   Defendants’ defenses; the expense, complexity and likely duration of further litigation; and the

 3   risk of attaining and maintaining class action status throughout the litigation, the amounts paid

 4   under the Settlement are fair and reasonable. Moreover, the allocation of individual settlement

 5   payments among the Settlement Class Members is fair, adequate and reasonable. The fact that a

 6   settlement represents a compromise of the Parties’ respective positions rather than the result of a

 7   finding of liability at trial also supports the Court’s decision to grant final approval.

 8           11.     There are no Class Members who timely requested exclusion from the Settlement,

 9   and no Class Members objected to it.

10           12.     The notice of settlement served by Plaintiff on the California Labor and Workforce

11   Development Agency (“LWDA”) satisfied the requirements of the PAGA. The LWDA has

12   expressed no objection to the Settlement.

13           13.     Pursuant to the terms of the Settlement, in exchange for the Settlement Class

14   Members agreeing to release the Released Claims, the Maximum Settlement Amount Defendants

15   will be required to pay under the Settlement is $415,000.00, which is inclusive of the Class

16   Counsel’s Attorneys’ Fees, Litigation Expenses, Claims Administration Costs, the PAGA Penalty

17   Payment, Settlement Payments to Settlement Class Members, and the Service Enhancement Payment

18   to the Class Representative. The Maximum Settlement Amount does not include Defendant’s share of

19   payroll taxes. Taking into account the (1) value of the Settlement, (2) the risks inherent in continued

20   litigation, (3) the extent of discovery completed, (4) the complexity, expense, and likely duration of the

21   litigation in the absence of settlement, and (5) the experience and views of counsel, the Court finds that

22   the Settlement is fair, adequate, reasonable, and deserves this Court’s final approval. The Court further

23   finds that the Settlement was made in good faith, negotiated at arm’s length and represents the best

24   interests of the Parties. Accordingly, the Court orders the Parties to consummate the settlement in

25   accordance with the terms of the Settlement.

26           14.     Neither this Final Approval Order, nor the Settlement shall constitute an admission by

27   Defendants of any liability or wrongdoing whatsoever, nor is this Final Approval Order a finding of

28   the validity or invalidity of any claims in the action or a finding or wrongdoing by Defendants. Nor is

                                             -3-                   Case No. 5:18-cv-03219-EJD
            ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
 1   any act performed or document executed pursuant to, or in furtherance of, the Settlement: (a) is or may

 2   be deemed to be or may be used as an admission of, or evidence of, the validity of any Released

 3   Claims, or of any wrongdoing or liability of Defendant, Releasees, or any of them; or (b) is or may be

 4   deemed to be or may be used as an admission of, or evidence of, any fault or omission of Defendant,

 5   Releasees, or any of them, in any civil, criminal or administrative proceeding in any court,

 6   administrative agency or other tribunal, except for purposes of settling this action pursuant to the terms

 7   of the Settlement or enforcing the release of the Released Claims.

 8                                              DISMISSAL AND RELEASE

 9             15.   This action shall be dismissed on the merits with prejudice, with each party bearing

10   his/her/its own costs, except as provided in the Settlement.

11             16.   By this Final Approval Order, Plaintiff shall release, relinquish and discharge all

12   Class Representative Released Claims as defined in the Settlement and incorporated by reference

13   herein.

14             17.   By this Final Approval Order, each of the Settling Class Members who did not opt

15   out of the Settlement shall be deemed to have fully, and forever released, relinquished, and

16   discharged all Class Member Released Claims against the Releases as defined in the Settlement

17   and incorporated by reference herein.

18             18.   Under the Federal Rules of Civil Procedure, the Court, in the interests of justice,

19   expressly directs the Clerk of Court to enter this Final Approval Order.
20                                      ALLOCATION OF THE SETTLEMENT
21             19.   The Court approves that ILYM Group, Inc. will administer the settlement and shall

22   be paid claims administration expenses in the amount of $7,500.00 from the Maximum Settlement

23   Amount for its services rendered in administering the settlement, in accordance with the

24   Settlement.

25             20.   The PAGA Payment arising under the California Private Attorneys General Act of

26   $10,000.00 is approved, with the LWDA receiving $7,500.00 and the remaining $2,500.00 being
27   redistributed to the Class members. Payment of that amount shall be paid from the Maximum

28   Settlement Amount in accordance with the Settlement Agreement, and there shall be no further

                                             -4-                   Case No. 5:18-cv-03219-EJD
            ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
 1   recourse for the civil penalties released under the terms of the Settlement.

 2          21.     Based upon application by Class Counsel and Plaintiff, and his valuable

 3   contribution to this litigation, the Court approves the payment of a Class Representative

 4   Enhancement and Service Award in the amount of $5,000.00 to Plaintiff (in addition to any

 5   recovery he may receive as a member of the Settlement Class) in exchange of all Releases and in

 6   recognition of his efforts and the risks he undertook in prosecuting this Action.

 7          22.     Based upon application by Class Counsel, the Court approves the payment of

 8   attorneys’ fees to Class Counsel in the amount of $103,750.00, which is 25% of the Maximum

 9   Settlement Fund of $415,000.00 to be paid in the manner set forth in the Settlement Agreement.

10   Plaintiff’s request for an award of reasonable litigation costs is also approved. Out of the

11   $17,500.00 allocated to costs, Class Counsel has incurred approximately $11,938.82 in costs

12   through final approval. Class Counsel is awarded this amount, and the difference between that

13   number and the allocated amount will be added back into the Net Settlement Amount to be

14   distributed to the Settlement Class Members in accordance with the Settlement Agreement. Within

15   30 days of the Effective date, Defendants shall provide the total amount to be funded.

16          23.     Within 15 days after Defendants provide the total amount to be funded, the Claims

17   Administrator shall pay to the Settling Class Members Individual Settlement Amounts from the

18   Net Settlement Fund, and all other amounts, in accordance with the Settlement.

19          24.     The Settlement Agreement and this Final Approval Order and Judgment shall have
20   res judicata and preclusive effect in all pending and future lawsuits or other proceedings that

21   encompass any of Plaintiff’s claims and the Released Claims released by the Settlement Class

22   Members. The Settlement Agreement and this Final Approval Order and Judgment shall be

23   binding on Plaintiff and the Settlement Class Members and others acting on their behalf.

24          25.     Plaintiff and the Settlement Class Members are permanently barred from filing,

25   commencing, prosecuting, intervening in, or participating (as class members or otherwise) in any

26   other lawsuit or administrative, regulatory, arbitration, or other proceeding in any jurisdiction
27   based on the claims released in the Settlement Agreement.

28   ///

                                            -5-                   Case No. 5:18-cv-03219-EJD
           ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
 1           26.     The Settlement provided for herein, and any proceedings undertaken pursuant

 2   thereto, may not be offered, received, or construed as evidence of: a presumption, concession, or

 3   an admission by any Party of liability or non-liability; the certifiability or non-certifiability the

 4   class and collective claims resolved by the Settlement; the manageability or non-manageability of

 5   the PAGA representative claims resolved by the Settlement; provided, however, that reference

 6   may be made to this Settlement in such proceedings as may be necessary to effectuate the

 7   provisions of this Settlement.

 8           27.     This Final Approval Order and Judgment of dismissal shall be entered forthwith,

 9   dismissing this Action with prejudice.

10           28.     Without affecting the finality of the Final Approval Order and Judgment, the Court

11   retains continuing jurisdiction over Plaintiff, Defendants, and the Settlement Class Members as to

12   all matters concerning the administration, consummation, and enforcement of this Settlement

13   Agreement.

14           29.     After settlement administration and distribution of funds have been completed, the

15   Parties shall file a report with this Court certifying compliance with the terms of the Settlement

16   and this Order and Judgment.

17           30.     If this Order is reversed on appeal or the Settlement Agreement is terminated or is

18   not consummated for any reason, the foregoing certification of claims, appointment of the Class

19   Representative and appointment of Class Counsel shall be void and of no further effect, and the
20   parties shall be returned to the status each occupied before entry of this Order without prejudice to

21   any legal argument that any of the parties might have asserted but for the Settlement.

22                                                       JUDGMENT
23           31.     Plaintiff’s Motion for Final Approval of Class Action Settlement and for Motion For

24   Approval of Attorneys’ Fees and Costs came for hearing on October 17, 2019 in the above-captioned

25   Court, the Honorable Edward J. Davila presiding. The Court having previously granted preliminary

26   approval of the Settlement on June 12, 2019, the Parties having fully briefed the issues regarding final

27   approval and awards of attorneys’ fees, reimbursement of litigation expenses, and service enhancement

28   payment, the cause having been heard, and the Court having granted final approval of the Stipulation

                                             -6-                   Case No. 5:18-cv-03219-EJD
            ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
 1   of Class Action Settlement and Release and having granted the motion for Approval of Attorneys’

 2   Fees and Costs.

 3          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 4          Judgment is entered approving the terms of the Settlement. This Order shall constitute Final

 5   Judgment for purposes of FRCP Rule 58. This action is dismissed on the merits and with prejudice.

 6   Each party will bear its own costs except as provided otherwise in the Settlement.

 7   IT IS SO ORDERED.

 8

 9   DATED: ____October 21, 2019______              __________________________________
                                                    The Honorable Edward J. Davila
10                                                  United States District Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            -7-                   Case No. 5:18-cv-03219-EJD
           ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND JUDGMENT
